Filed pursuant to Rule 424(b)(2) Registration Statements Nos. 333-183618 and 333-183618-01 PRELIMINARY PROSPECTUS SUPPLEMENT (SUBJECT TO COMPLETION) DATED SEPTEMBER 24, 2012 PROSPECTUS SUPPLEMENT (To Prospectus dated August 29, 2012) Petrobras Global Finance B.V. Unconditionally guaranteed by Petróleo Brasileiro S.A.—Petrobras (Brazilian Petroleum Corporation—Petrobras) € % Global Notes due 20 € % Global Notes due 20 £ % Global Notes due 20 The % Global Notes due 20 (the “20 Notes”), the % Global Notes due 20 (the “20 Notes”) and the % Global Notes due 20 (the “20Notes”) (each a “series” and collectively the “notes”) are general, unsecured, unsubordinated obligations of Petrobras Global Finance B.V., or “PGF,” a wholly-owned subsidiary of Petróleo Brasileiro S.A.-Petrobras, or “Petrobras.” The notes will be unconditionally and irrevocably guaranteed by Petrobras. The 20Notes will mature on , and will bear interest at the rate of % per annum. Interest on the 20Notes is payable on of each year, beginning on. The 20 Notes will mature on , and will bear interest at the rate of % per annum. Interest on the 20Notes is payable on of each year, beginning on. The 20Notes will mature on , and will bear interest at the rate of % per annum. Interest on the 20Notes is payable on of each year, beginning on. PGF will pay additional amounts related to the deduction of certain withholding taxes in respect of certain payments on the notes. PGF may redeem, in whole or in part, the notes at any time by paying the greater of the principal amount of the notes and the applicable “make-whole” amount, plus, in each case, accrued interest. The notes will also be redeemable without premium prior to maturity at PGF’s option solely upon the imposition of certain withholding taxes. See “Description of the Notes—Optional Redemption—Redemption for Taxation Reasons.” ————— PGF has applied to list the notes on the official list of the Luxembourg Stock Exchange and have them admitted to trading on the Euro MTF market of the Luxembourg Stock Exchange. This prospectus supplement and accompanying prospectus dated August 29, 2012 constitute a prospectus for purposes of Part IV of the Luxembourg law dated July 10, 2005 on Prospectuses for Securities, as amended. This document may not be used for or in connection with an offer to, or a solicitation by, anyone in any jurisdiction or in any circumstances in which such offer or solicitation is not authorized or is unlawful. This document has not been approved by any regulatory authority in the European Economic Area and has not been prepared in accordance with EC Prospectus Directive 2003/71/EC, as amended, and the EC Prospectus Regulation 2012/486/EC. ————— See “Risk Factors” on page S-16 to read about factors you should consider before buying the notes offered in this prospectus supplement and the accompanying prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. ————— Per Note Total Initial price to the public(1): 20 Notes % € 20 Notes % € 20 Notes % £ Underwriting discount: 20 Notes % € 20 Notes % € 20 Notes % £ Proceeds, before expenses, to PGF: 20Notes % € 20 Notes % € 20Notes % £ (1) Plus accrued interest from October , 2012, if settlement occurs after that date. ————— The underwriters expect to deliver the notes in registered global form only and deposit them with a common depositary for Euroclear Bank S.A./N.V., as operator of the Euroclear System and Clearstream Banking, société anonyme , on or about October , 2012. Joint Bookrunners BB SecuritiesCitigroupDeutsche BankHSBCJ.P. MorganSantander Global Banking & Markets Co-managers Mitsubishi UFJ SecuritiesStandard Chartered Bank September , 2012 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT About this Prospectus Supplement S-1 Forward-Looking Statements S-3 Incorporation of Certain Documents by Reference S-5 Where You Can Find More Information S-7 Summary S-8 Recent Developments S-15 Risk Factors S-16 Use of Proceeds S-19 Selected Financial and Operating Information S-20 Capitalization S-22 Description of the Notes S-23 Clearance and Settlement S-38 Description of the Guaranties S-42 Plan of Distribution S-50 Taxation S-54 Difficulties of Enforcing Civil Liabilities against Non-U.S. Persons S-62 Legal Matters S-63 Experts S-64 Listing and General Information S-65 PROSPECTUS Page About This Prospectus 2 Forward-Looking Statements 3 Petrobras 4 PGF 4 The Securities 5 Legal Ownership 5 Description of Debt Securities 8 Description of Mandatory Convertible Securities 24 Description of Warrants 25 Description of the Guaranties 31 Description of American Depositary Receipts 32 Form of Securities, Clearing and Settlement 41 Plan of Distribution 46 Expenses of the Issue 47 Experts 48 Validity of Securities 48 Enforceability of Civil Liabilities 48 Where You Can Find More Information 51 Incorporation of Certain Documents by Reference 52 ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of the notes PGF is offering and certain other matters relating to PGF and Petrobras and Petrobras’ financial condition. The second part, the accompanying prospectus, gives more general information about securities that PGF and Petrobras may offer from time to time. Generally, references to the prospectus mean this prospectus supplement and the accompanying prospectus combined. If the information in this prospectus supplement differs from the information in the accompanying prospectus, the information in this prospectus supplement supersedes the information in the accompanying prospectus. We are responsible for the information contained and incorporated by reference in this prospectus supplement and in any related free-writing prospectus we prepare or authorize. PGF and Petrobras have not authorized anyone to give you any other information, and we take no responsibility for any other information that others may give you. Neither PGF nor Petrobras is making an offer to sell the notes in any jurisdiction where the offer is not permitted. Having taken all reasonable care to ensure that such is the case, the information contained in this prospectus supplement and accompanying prospectus is, to the best of our knowledge, in accordance with the facts and contains no omissions likely to affect its import. You should not assume that the information in this prospectus supplement, the accompanying prospectus or any document incorporated by reference is accurate as of any date other than the date of the relevant document. We have prepared this prospectus supplement for use solely in connection with the proposed offering of the notes and, along with the accompanying prospectus dated August 29, 2012, to list the notes on the official list of the Luxembourg Stock Exchange and have them admitted to trading on the Euro MTF market of the Luxembourg Stock Exchange, and it may only be used for these purposes. This prospectus supplement is for distribution only to persons who (i) have professional experience in matters relating to investments falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “Financial Promotion Order”), (ii) are persons falling within Article 49(2)(a) to (d) (“high net worth companies, unincorporated associations etc”) of the Financial Promotion Order, (iii) are outside the United Kingdom, or (iv) are persons to whom an invitation or inducement to engage in investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000) in connection with the issue or sale of any securities may otherwise lawfully be communicated or caused to be communicated (all such persons together being referred to as “relevant persons”). This prospectus supplement is directed only at relevant persons and must not be acted on or relied on by persons who are not relevant persons. Any investment or investment activity to which this prospectus supplement relates is available only to relevant persons and will be engaged in only with relevant persons. In this prospectus supplement, unless the context otherwise requires or as otherwise indicated, references to “Petrobras” mean Petróleo Brasileiro S.A.-Petrobras and its consolidated subsidiaries taken as a whole, and references to “PGF” mean Petrobras Global Finance B.V., a wholly-owned subsidiary of Petrobras. Terms such as “we,” “us” and “our” generally refer to both Petrobras and PGF, unless the context requires otherwise or as otherwise indicated. References herein to “ reais ” or “R$” are to the lawful currency of Brazil. References herein to “U.S. dollars” or “U.S.$” are to the lawful currency of the United States. References herein to “euros” or “€” are to the lawful currency of the member states of the European Monetary Union that have adopted or will adopt the single currency in accordance with the Treaty Establishing the European Community, as amended by the Treaty on European Union. References herein to “pounds sterling” or “£” are to the lawful currency of the United Kingdom. In connection with the offering of the notes, the underwriters are not acting for anyone other than PGF and will not be responsible to anyone other than PGF for providing the protections afforded to their clients for providing advice in relation to the offering. S-1 In connection with the offering of the notes, Citigroup Global Markets Limited, with respect to the 20 Notes and the 20 Notes and HSBC Bank plc, with respect to the 20 Notes, the “Stabilizing Manager(s)”, (or persons acting on behalf of the Stabilizing Manager(s)) may over-allot notes or effect transactions with a view to supporting the market price of the notes at a level higher than that which might otherwise prevail. However, there is no assurance that the Stabilizing Manager(s) (or persons acting on their behalf of the Stabilizing Manager(s)) will undertake any stabilization action. Any stabilization action may begin on or after the date on which adequate public disclosure of the final terms of the offer of the notes is made and, if begun, may be ended at any time, but it must end no later than 30 calendar days after the date on which PGF received the proceeds of the issue, or no later than 60 calendar days after the date of the allotment of the notes, whichever is the earlier. S-2 FORWARD-LOOKING STATEMENTS Some of the information contained or incorporated by reference in this prospectus supplement are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are not based on historical facts and are not assurances of future results. Many of the forward-looking statements contained, or incorporated by reference, in this prospectus supplement may be identified by the use of forward-looking words, such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimate” and “potential,” among others. We have made forward-looking statements that address, among other things: · our marketing and expansion strategy; · our exploration and production activities, including drilling; · our activities related to refining, import, export, transportation of petroleum, natural gas and oil products, petrochemicals, power generation, biofuels and other sources of renewable energy; · our projected and targeted capital expenditures and other costs, commitments and revenues; · our liquidity and sources of funding; · our development of additional revenue sources; and · the impact, including cost, of acquisitions. Our forward-looking statements are not guarantees of future performance and are subject to assumptions that may prove incorrect and to risks and uncertainties that are difficult to predict. Our actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of factors. These factors include, among other things: · our ability to obtain financing; · general economic and business conditions, including crude oil and other commodity prices, refining margins and prevailing exchange rates; · global economic conditions; · our ability to find, acquire or gain access to additional reserves and to develop our current reserves successfully; · uncertainties inherent in making estimates of our oil and gas reserves, including recently discovered oil and gas reserves; · competition; · technical difficulties in the operation of our equipment and the provision of our services; · changes in, or failure to comply with, laws or regulations; · receipt of governmental approvals and licenses; · international and Brazilian political, economic and social developments; · natural disasters, accidents, military operations, acts of sabotage, wars or embargoes; S-3 · the cost and availability of adequate insurance coverage; and · other factors discussed below under “Risk Factors.” For additional information on factors that could cause our actual results to differ from expectations reflected in forward-looking statements, please see “Risk Factors” in this prospectus supplement and in documents incorporated by reference in this prospectus supplement and the accompanying prospectus. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place undue reliance on any forward-looking statement included in this prospectus supplement or the accompanying prospectus. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. S-4 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE Petrobras is incorporating by reference into this prospectus supplement the following documents that it has filed with the Securities and Exchange Commission (“SEC”): (1) The Petrobras Report on Form 6-K furnished to the SEC on June 14, 2012, relating to Petrobras’ Business Plan for 2012-2016, and its amendment on Form 6-K/A furnished to the SEC on the same date. (2) The Petrobras Annual Report on Form 20-F for the year ended December 31, 2011, filed with the SEC on March 30, 2012, and its amendment on Form 20-F/A, filed with the SEC on July 9, 2012. (3) The Petrobras Report on Form 6-K furnished to the SEC on August 10, 2012, containing financial information for the six-month periods ended June 30, 2012 and 2011, prepared in accordance with International Financial Standards (“IFRS”). (4) The Petrobras Report on Form 6-K furnished to the SEC on September 19, 2012, announcing the completion of the fourth well in the assignment of rights area. (5) The Petrobras Report on Form 6-K furnished to the SEC on September 13, 2012, announcing production start-up at the Chinook field in the Gulf of Mexico. (6) The Petrobras Report on Form 6-K furnished to the SEC on September 11, 2012, announcing the start of production of FPSO Cidade de Anchieta in the Campos Basin. (7) The Petrobras Reports on Form 6-K furnished to the SEC on August 27, 2012 and August 23, 2012, announcing new discoveries and the completion of the drilling of a second well in the Sergipe-Alagoas Basin, respectively. (8) The Petrobras Reports on Form 6-K furnished to the SEC on August 13, 2012, August 6, 2012 and July 13, 2012, announcing the execution of agreements for the chartering and operation of certain floating drilling platforms. (9) The Petrobras Reports on Form 6-K furnished to the SEC on August 22, 2012 and August 3, 2012, announcing the drilling of certain wells in the assignment of rights area. (10) The Petrobras Report on Form 6-K furnished to the SEC on August 3, 2012, announcing a new discovery in the Ceará Basin, and its amendment on Form 6-K/A furnished to the SEC on the same date. (11) The Petrobras Report on Form 6-K furnished to the SEC on July 23, 2012, announcing the resignation of Mr. Jorge Luiz Zelada as International Director and the appointment of Ms. Maria das Graças Silva Foster as International Area Director. (12) The Petrobras Report on Form 6-K furnished to the SEC on July 19, 2012, announcing the execution of contracts for certain pre-salt FPSOs. (13) The Petrobras Report on Form 6-K furnished to the SEC on July 12, 2012, announcing an increase in diesel prices. (14) The Petrobras Report on Form 6-K furnished to the SEC on July 11, 2012, announcing a new discovery in the Espírito Santo Basin. (15) The Petrobras Report on Form 6-K furnished to the SEC on June 29, 2012, announcing the execution of an agreement terminating all existing lawsuits between its subsidiaries and Transcor/Astra. S-5 (16) The Petrobras Report on Form 6-K furnished to the SEC on June 22, 2012, announcing the adjustment in gasoline and diesel prices. (17) The Petrobras Reports on Form 6-K furnished to the SEC on August 14, 2012, June 8, 2012, April 12, 2012 and April 9, 2012, announcing new discoveries in the Santos Basin. (18) The Petrobras Reports on Form 6-K furnished to the SEC on May 28, 2012 and April 27, 2012, announcing payments of interest on capital. (19) The Petrobras Reports on Form 6-K furnished to the SEC on May 15, 2012 and April 27, 2012, announcing the resignation and nominations of certain directors. (20) The Petrobras Report on Form 6-K furnished to the SEC on May 14, 2012, announcing payment of dividends. (21) The Petrobras Report on Form 6-K furnished to the SEC on May 7, 2012, announcing the signing of an agreement for the conversion of platform hulls in the Santos Basin. (22) The Petrobras Report on Form 6-K furnished to the SEC on April 4, 2012, containing the minutes of the ordinary and extraordinary general meeting held on March 19, 2012, including the new by-laws of Petrobras. (23) Any future filings of Petrobras on Form 20-F made with the SEC after the date of this prospectus supplement and prior to the completion of the offering of the securities offered by this prospectus supplement, and any future reports of Petrobras on Form 6-K furnished to the SEC during that period that are identified in those forms as being incorporated into this prospectus supplement or the accompanying prospectus. We will provide without charge to any person to whom a copy of this prospectus supplement is delivered, upon the written or oral request of any such person, a copy of any or all of the documents referred to above which have been or may be incorporated herein by reference, other than exhibits to such documents (unless such exhibits are specifically incorporated by reference in such documents). Requests should be directed to Petrobras’ Investor Relations Department located at Avenida República do Chile, 65 — 10 th Floor, 20031-912—Rio de Janeiro, RJ, Brazil (telephones: 55-21-3224-1510 or 55-21-3224-9947). S-6 WHERE YOU CAN FIND MORE INFORMATION Information that Petrobras files with or furnishes to the SEC after the date of this prospectus supplement, and that is incorporated by reference herein, will automatically update and supersede the information in this prospectus supplement. You should review the SEC filings and reports that Petrobras incorporates by reference to determine if any of the statements in this prospectus supplement, the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. Documents incorporated by reference in this prospectus supplement are available without charge. Each person to whom this prospectus supplement and the accompanying prospectus are delivered may obtain documents incorporated by reference herein by requesting them either in writing or orally, by telephone or by e-mail from us at the following address: Investor Relations Department Petróleo Brasileiro S.A.-Petrobras
